Citation Nr: 0301582	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-05 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from December 1972 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 RO decision that denied an 
increase in a 20 percent rating for a left knee disorder.  
In February 2002, the RO assigned separate evaluations for 
the left knee disorder, consisting of a 20 percent rating 
for arthritis with limitation of motion of the joint, plus 
a 10 percent rating for instability of the joint.  The 
veteran continues to appeal for a higher rating.


FINDINGS OF FACT

The left knee disability is manifested by limitation of 
motion which is no worse than 0 degrees extension and 90 
degrees of flexion, and no more than slight, if any, 
recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for more than a 20 percent rating for left 
knee arthritis with limitation of motion are not met, and 
the criteria for more than a 10 percent rating for left 
knee instability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from December 1972 to 
March 1973.  His service medical records indicate he 
injured his left knee before service, and had more 
problems with it during service.  The left knee diagnosis 
in service was osteochondritis dissecans with loose 
cartilagenous body.  During post-service hospitalization 
in July-August 1973, the veteran had left knee arthrotomy 
surgery with removal of a loose body (osteochondral 
fragment).

In November 1973, the RO granted service connection and a 
10 percent rating for a left knee disability.

VA treatment records from 1998 to 1999 show ongoing 
treatment for various conditions, including left leg pain 
due to varicose veins, but not due to the service-
connected left knee injury residuals. 

On VA examination in September 1999, he reported left knee 
pain and stiffness, and a feeling that the knee was going 
to give way.  He reported no knee swelling.  He said the 
knee was worse in the cold or on prolonged walking and 
sitting.  On examination, there was mild tenderness on 
palpation medial to the patella.  The knee was stable.  
Left knee extension was to 0 degrees and flexion to 110 
degrees.  There was very mild hypertrophic spurring on X-
rays.  The diagnosis was status post injury and surgery of 
the left knee.

On VA examination in August 2000, the veteran complained 
of left knee pain in the cold, with locking especially 
when walking; he denied swelling.  On objective 
examination, it was noted gait was normal.  He squatted 
halfway down and rose without complaints; he sat on the 
examination table without difficulty.  There were mild 
crepitations and mild tenderness on the lateral aspect of 
the knee.  The surgical scar was healed.  There was no 
swelling or dislocation.  Active range of left knee motion 
was from 0 to 110 degrees, while passive range of motion 
was from 0 to 115 degrees, the same as on the right.  
Drawer sign and Lachman test were negative.  There was no 
medial or lateral instability.  During the examination, he 
felt stiff and uncomfortable, and movements were somewhat 
more difficult on the left than on the right.  X-rays 
showed mild spur formation.  The impression was 
degenerative joint disease of the left knee.

In August 2000, the RO increased the left knee disability 
rating to 20 percent.

On VA treatment in April 2001, the veteran had left knee 
subpatellar crepitus of 2+, lateral retinacular tightness, 
and valgus of 5 degrees.  There was no apprehension sign 
or subluxation.  There was no effusion or joint line 
tenderness, and he had good ligamentous instability and 
good patellofemoral tracking with minimal shear.  
Bilateral varicose veins were noted.  The doctor said that 
symptoms were apparently more likely due to varicose veins 
of the legs rather than any intrinsic problem with the 
knee, although the veteran did have chondromalacia 
patellae.  

The veteran requested an increased rating for the left 
knee disability in July 2001.

He underwent a VA examination in August 2001.  He 
complained of pain, a tendency of the knee to want to lock 
up, a grinding sound when climbing steps, some swelling at 
the end of the day, and walking with a limp.  Examination 
showed slight tenderness to the joint space on palpation.  
There was a surgical scar over the lateral aspect.  The 
left knee was stable in all directions.  The left knee had 
extension to 0 degrees and flexion to 90 degrees, when 
motion stopped because of pain.  He had crepitation on 
weightbearing; he could not squat on his knee because of 
pain, without assistance.  The impression was degenerative 
joint disease of the left knee.  It was noted there was X-
ray evidence of deformity over the distal femur involving 
the articular surface.  

Additional VA records reflect periodic left knee treatment 
in 2001 and 2002.  In December 2001, the veteran 
complained of pain and discomfort with squatting and 
walking downstairs or hills.  He had crepitus, good range 
of motion, good stability of the ligaments, and mild 
subluxation or apprehension of the patella.  X-rays were 
within normal limits.  In April 2002, he denied locking or 
catching.  There was some pitting edema below the knee 
with some mild venostasis, associated with congestive 
heart failure.  There was no joint line tenderness, or 
instability, and Lachman test was negative.  

In February 2002, the RO assigned separate evaluations for 
the left knee disorder, consisting of a 20 percent rating 
for arthritis with limitation of motion of the joint, plus 
a 10 percent rating for instability of the joint.

On VA examination in April 2002, the veteran reported that 
his left knee had been doing well until 1996, when it 
became painful and sometimes locked on him; pain was 
aggravated by weightbearing.  He walked with short steps 
present and equal bilaterally due to poor balance.  The 
left knee extended to 0 but lacked the last 2 to 3 degrees 
of hyperextension; the left knee flexed to 130 degrees.  
He had mild quadriceps atrophy.  There was no left knee 
swelling or effusion.  He had a left knee scar laterally.  
There was mild retropatellar crepitation.  The examiner 
could not demonstrate patellar instability.  There was 
tenderness over the medial and lateral joint lines.  
Drawer and Lachman tests were negative.  Collateral 
ligaments were stable.  X-rays showed slightly irregular 
contour to the left femoral condyle, probably without 
significance, and some mild arthritic change.  The 
relevant impressions were status post injury to the left 
knee necessitating surgery, chondromalacia of the left 
patellofemoral joint, and varicose veins of both legs.

II.  Analysis

Through discussions in correspondence, the rating 
decision, and the statement of the case, the RO has 
informed the veteran of the evidence necessary to 
substantiate his claim for an increased rating for his 
service-connected left knee disability.  He has been 
informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent records and 
examinations have been obtained.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-
5010) and for instability of a knee (Diagnostic Code 
5257).  VAOPGCPREC 23-97 and 9-98.  The RO has done this 
in the present case, assigning a 20 percent rating for 
left knee arthritis with limitation of motion, plus a 10 
percent rating for left knee instability.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific 
joint or joints involved.  When there is arthritis with at 
least some limitation of motion, but to a degree which 
would be noncompensable under a limitation-of-motion code, 
a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

Limitation of flexion of the leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent rating when limited to 30 degrees, and 
30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of the leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, and 30 
percent when limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Recurrent subluxation or lateral instability of a knee is 
rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

The VA examination and treatment records from recent years 
indicate the veteran has some left knee arthritis by X-
rays, and some limitation of motion.  The reported 
limitation of left knee motion (such as 0 to 90 degrees at 
the 2001 examination, and 0 to 130 at the 2002 
examination) would be rated noncompensable if strictly 
rated under the limitation of motion codes.  Codes 5260, 
5261.  However, the presence of arthritis with at least 
some limitation of motion permits a 10 percent rating 
under the arthritis codes.  Codes 5003, 5010.  Even 
assuming that the veteran has some additional limitation 
of left knee motion due to pain on use, there is no 
credible evidence that such restriction exceeds (or even 
meets) the criteria for the 20 percent rating currently 
assigned based on arthritis with limitation of motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board notes that a prior RO decision 
cited Diagnostic Code 5258 to support a 20 percent rating.  
The maximum rating under Code 5258 is 20 percent.  
Moreover, Code 5258 does not seem to be an appropriate 
code, as it involves dislocation of a semilunar cartilage, 
a condition which the veteran does not have. 

With regard to the separate 10 percent rating currently 
assigned for left knee instability, the veteran at times 
has voiced subjective complaints of a feeling of 
instability.  Yet the examination and treatment records in 
recent years all show the left knee is stable to objective 
testing.  Clearly, the veteran has, at most, slight 
recurrent subluxation or lateral instability, and such 
supports no more than the current 10 percent rating under 
Code 5257.

The preponderance of the evidence is against the claim for 
an increased rating for the left knee disorder. Thus the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a left knee disorder is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

